Case: 2:20-cv-00054-WOB-CJS Doc #: 7-5 Filed: 04/17/20 Page: 1 of 2 - Page ID#: 165




                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 COVINGTON DIVISION

 THEODORE JOSEPH ROBERTS, et. al.               :               Case No. 2:20-CV-00054-WOB
         Plaintiffs                             :
 v.                                             :
 ROBERT NEACE, et. al.                          :
         Defendants                             :


                            DECLARATION OF STEVEN STANLEY
 Pursuant to 28 U.S.C. §1746, the undersigned, Steven Stanley, makes the following declaration,

 under penalty of perjury under the laws of the United States of America, that the facts contained

 herein are true and correct to the best of my knowledge and belief and that such facts are made

 based on my personal knowledge:

      1. My name is Steven Stanley. I am a resident of Morehead, Kentucky.

      2. I am a devout Christian, Board Certified Nurse Practitioner, and Pastor. One of the

         things that I feel strongly about is that I am against all abortions, regardless of the reason,

         but particularly against elective abortions where the life of the mother is not at risk.

      3. To that end, I engage in a Ministry through offering free help, resources, and adoption to

         abortive mothers at EMW Women’s Surgical Center, in Louisville Kentucky, for years,

         where abortions are regularly performed. I have engaged in this Ministry for years.

      4. I have had the opportunity to routinely witness and observe the operations at EMW

         Women’s Surgical Center, in Louisville Kentucky, including after Governor Beshear

         issued his executive orders that banned mass gatherings and banned elective medical

         procedures.
Case: 2:20-cv-00054-WOB-CJS Doc #: 7-5 Filed: 04/17/20 Page: 2 of 2 - Page ID#: 166




    5. I have witnessed mass gatherings at this facility, where over thirty or more people

        routinely gather. I have also witnessed this same facility not practice safe social

        distancing, in that the people are closer than six feet together and I have seen people

        sitting on the window sills because of the lack of room in the facility.

    6. I, and others, have reported this ongoing activity to the Governor’s COVID-19 reporting

        hotline several times, and each time I have done so, there has never been any

        enforcement activity, investigation activity, no state police dispatched, and no other

        enforcement related activity. I am frustrated by this lack of enforcement, because I have

        observed these people in close proximity to each other, not social distancing, and I think

        if any of them acquired COVID-19, they would spread it to others, and put my family,

        and the public, at risk.

 Pursuant to 28 U.S.C. §1746, I declare under penalties of perjury under the laws of the United

 States of America that the foregoing Declaration is true and correct to the best of my knowledge

 and belief and that such facts are made based on my personal knowledge.

                 4/16/2020
 Executed on ____________________.            _______________________________
                                              Steven Stanley
